Citation Nr: 9910481	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for retropatellar 
pain syndrome in the right knee.

2.  Entitlement to a compensable rating for retropatellar 
pain syndrome in the left knee.  

3.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1990.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision awarded service 
connection for a right and left knee disability, but denied 
compensable evaluations.  


REMAND

After a review of the record, the Board notes that although 
the veteran failed to report to his scheduled VA rating 
examination, it appears that his notice to appear, addressed 
to a [redacted] Road address, was returned via the U.S. 
Postal service as undeliverable, due to "no such number".  
However, previous notices sent to the veteran as recently as 
July 1997, addressed to the veteran at a [redacted] DRIVE 
address were apparently received, initialed, and returned by 
the veteran.  The record also contains an internal message 
apparently changing the veteran's address to the first 
address above, and another internal message noting that the 
veteran's notice to appear to his examination was 
undeliverable. 

Due to the apparent typographical error, the veteran's notice 
appears to have been sent to an incorrect address, and 
returned as undeliverable.   

Accordingly, this case is REMANDED for the following:

1.  The RO is to advise the appellant 
that, in conjunction with the development 
requested herein, he and his accredited 
representative may submit any additional 
evidence he desires, in support of his 
claims.

2.  The RO should also obtain the 
veteran's correct address and associate 
it with his claims folder.  The RO shall 
note all unsuccessful attempts and 
associate the notice with the veteran's 
claims folder.  

3.  In addition, the RO should reschedule 
the special VA examination, to ascertain 
the severity of the veteran's right and 
left knee disabilities.  The claims file 
and a copy of this remand must be 
furnished to and be reviewed by the 
examiners prior to the examinations. 

4.  The examiner shall also: (1)  Record 
the veteran's range of motion, (2)  Note 
the full or normal ranges of motion on 
the examination report, and (3)  Note any 
functional impairment caused by pain or 
weakness on the examination report.  If 
there is none, the examination report 
shall so note.  All findings, and the 
reasons and bases therefore, are to be 
set forth in a clear, comprehensible, and 
legible manner on the examination report.

5.  Following completion of the above 
developments, the RO should review the 
veteran's examination report to verify 
that the items in paragraph four have 
been addressed by the examiner and noted 
on the veteran's examination report. 

6.  The RO should then also review the 
veteran's claims folder, and determine 
whether his claims can now be granted.  
If the decision remains in whole or in 
part adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further review, as appropriate.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




